Name: 2002/362/EC: Council Decision of 3 May 2002 on the granting of a national aid by the authorities of the Italian Republic in favour of road transport undertakings
 Type: Decision_ENTSCHEID
 Subject Matter: taxation;  competition;  organisation of transport;  economic policy;  land transport;  Europe
 Date Published: 2002-05-16

 Avis juridique important|32002D03622002/362/EC: Council Decision of 3 May 2002 on the granting of a national aid by the authorities of the Italian Republic in favour of road transport undertakings Official Journal L 131 , 16/05/2002 P. 0014 - 0014Council Decisionof 3 May 2002on the granting of a national aid by the authorities of the Italian Republic in favour of road transport undertakings(2002/362/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 88(2), third subparagraph, thereof,Having regard to the request made by the Government of the Italian Republic on 4 February 2002,Whereas:(1) Article 8(4) of Council Directive 92/81/EEC of 19 October 1992 on the harmonisation of the structures of excise duties on mineral oils(1) allows the Council to authorise Member States to introduce exemptions or reductions in the excise duty charged on mineral oils for specific policy purposes.(2) Under Article 1 of Council Decision 2000/446/EC(2) and Article 2 of Council Decision 2001/224/EC of 12 March 2001 concerning reduced rates of excise duty and exemptions from such duty on certain mineral oils when used for specific purposes(3), until 31 December 2002, by way of derogation from the provisions of Council Directive 92/82/EEC(4), Italy is authorised to continue to apply reduced rates of excise duty on diesel used as fuel by road transport operators, provided that the rates respect the obligations laid down in Directive 92/82/EEC and in particular the minimum rates laid down in Article 5 thereof.(3) Italy has provided in its national legislation, since 16 January 1999, for a reduction in the rate of excise duty on diesel used as fuel by road transport operators.(4) By means of a letter dated 18 April 2001 (published in OJ C 160, 2.6.2001), the Commission notified Italy its decision to initiate the procedure laid down in Article 88(2) of the Treaty concerning the abovementioned measures.(5) Environmental and energy conservation purposes prompted the Italian authorities to raise the rate of excise duty on the most polluting fuels to discourage their use. The increased taxation as well as the high rise of costs due to the rise of the international price of crude oil had severe negative repercussions on the activities in the road transport sector. The introduction of compensatory measures to avert serious economic and social difficulties for the road sector, which suffers from market fragmentation and from Italy's morphology, was necessary awaiting measures at infrastructural level. No other remedy was adequate.(6) The measure is not discriminatory. The fact that some firms or sectors benefit from certain tax measures does not in itself mean that they are in form or substance contrary to the common interest.(7) The measure is temporary and will expire on 31 December 2002. With effect from 1 July 2001, the refundable amount has been substantially reduced.(8) Exceptional circumstances therefore exist, making it possible to consider such aid, by way of derogation and to the extent strictly necessary to remedy the economic and social difficulties of the road transport sector concerned which has arisen, to be compatible with the common market,HAS ADOPTED THIS DECISION:Article 1The measures adopted by Italy in accordance with Article 1 of Decision 2000/446/EC and Article 2 of Decision 2001/224/EC shall be considered to be compatible with the common market.Article 2This Decision is addressed to the Republic of Italy.Done at Brussels, 3 May 2002.For the CouncilThe PresidentJ. PiquÃ © I Camps(1) OJ L 316, 31.10.1992, p. 12. Directive as last amended by Directive 94/74/EC (OJ L 365, 31.12.1994, p. 46).(2) OJ L 180, 19.7.2000, p. 39.(3) OJ L 84, 23.3.2001, p. 23.(4) OJ L 316, 31.10.1992, p. 19. Directive as last amended by Directive 94/74/EC.